PER CURIAM.
We affirm but certify the following questions as issues of great public importance:
1. Is that portion of Chapter 87-110, Laws of Florida, which amends section 921.001(5), Florida Statutes, applicable to appellate review of sentences imposed for offenses committed prior to July 1, 1987?
2. Upon a revocation of probation because of the commission of a subsequent criminal act, may the conviction for the subsequent criminal act be utilized as a *1069justification for departing from the sentencing guidelines?
ANSTEAD, LETTS and WALDEN, JJ., concur.